     Case 7:20-cv-00153 Document 35 Filed on 07/02/21 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,                 §
                   Plaintiff,              §
                                           §
 v.                                        §       CASE NO.: 7:20-CV-153
                                           §
 5.695 ACRES OF LAND, MORE OR LESS,        §
 SITUATE IN HIDALGO COUNTY, STATE OF §
 TEXAS; AND CAPOTE FARMS, LTD, ET AL. §
                    Defendants.            §
______________________________________________________________________________

                          NOTICE OF SETTLEMENT
______________________________________________________________________________

       Pursuant to Local Rule 16.3, Plaintiff, the United States of America, hereby notifies the

Court that it has reached settlement terms regarding the amount of just compensation to be paid

for its taking of Tract RGV-WSL-2001 with Defendants Capote Farms, LTD and Capote Farms

GP, LLC.

       The parties will file a “Joint Motion for Order Establishing Just Compensation, Granting

Possession, Distributing Funds on Deposit in the Registry of the Court, and Closing Case” for

Tract RGV-WSL-2001 before the next status conference on August 13, 2021.




                                           Page 1 of 2
                                       Notice of Settlement
      Case 7:20-cv-00153 Document 35 Filed on 07/02/21 in TXSD Page 2 of 2




                                                       Respectfully submitted,

                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney
                                                       Southern District of Texas

                                              By:      s/Megan Eyes          _____
                                                       MEGAN EYES
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3135118
                                                       Florida Bar No. 0105888
                                                       1701 W. Bus. Hwy. 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Megan.Eyes@usdoj.gov
                                                       Attorney in Charge for Plaintiff

                                 CERTIFICATE OF SERVICE

       I certify that on July 2, 2021, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record, and by regular U.S. mail to all pro se Defendants listed in this cause.


                                              By:      s/Megan Eyes          _____
                                                       MEGAN EYES
                                                       Assistant United States Attorney




                                             Page 2 of 2
                                         Notice of Settlement
